PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fima et al. 
Application No. 16/492,013
Filed: September 6, 2019
For: COMPOSITE COMPONENT FABRICATION USING INKJET PRINTING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(b), filed February 14, 2022, which is being properly treated as a petition under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed October 26, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on January 27, 2022. A Notice of Abandonment was mailed on February 8, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of the Part B – Fee(s) Transmittal form for the issue fee payment of $600; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay. 

The Office also acknowledges receipt of the two (2) inventor’s oaths or declarations submitted with the petition on February 14, 2022.

This application is being referred to Office of Data Management for further processing into a patent.
	
Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning the examination or status of this application 

should be directed to the Office of Data Management at their customer service line (571) 272-4200.
	


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions